Clarke, J.:
This is an action brought to recover for goods sold and delivered to the defendant, alleged in the complaint to be a corporation organized and existing under the laws of the State of New Jersey. The *322motion was made upon affidavits to set aside the attachment which had been granted. The c'ourt, therefore, had the right to consider the additional affidavits offeréd and received upon the return of the order to'show cause in support of the attachment, wherein the' fact is positively sworn to that the defendant is a foreign corporation organized and existing under the laws of the State of New Jersey, a telegram from, the- Secretary of State’-of New Jersey to that effect being incorporated therein. This, in view of the argumentative affidavit of defendant’s counsel and the fact that, although the president of the defendant makes an affidavit, he does not deny that the defendant is a foreign corporation, satisfies us that upon these papers the attachment ought not to have been vacated.
The order appealed from should, therefore, he reversed and the attachment reinstated, with ten dollars costs. and disbursements to the appellant, and the motion to vacate the attachment denied, with ten dollars "costs. '
Patterson, P. J., In.graham, Laughlin .and- Houghton, JJ., concurred. .....
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.